DETAILED ACTION
This Office action is in response to the application filed on 18 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno et al. (US 2010/0097829; “Uno”).
In re claim 1, Uno discloses an apparatus (various portions or aspects shown in Figs. 3, 6, 7A, 8A, 8B, 9, 11C) for controlling a power factor correction circuit (Fig. 3) of a charger for charging a vehicle battery (this limitation, appearing only in the preamble of the claim, amounts to an intended use of the claimed invention, and thus only limits the claim as far as requiring a capability of such; in this case, Uno’s PFC is understood to be capable of use for correcting power factor and providing a DC output voltage to any desired DC load, including a charger for a vehicle battery – see the general Background of Uno’s specification and [0048]), the apparatus configured to correct a power factor of an input AC voltage (Vac) through switching of a switching element (Q1), the apparatus comprising: 
a phase angle detection unit configured to detect phase angle information of the input AC voltage (Figs. 6 or 7; see [0058]-[0061]); and a frequency determination unit (see any of Figs. 8A, 8B, 11C showing various aspects) configured to synchronize a period, in which a preset frequency variation value (e.g., in the above figures, any of signals fa(t), Va(t) or the output of the first summer at left in Fig. 11C are the frequency variation value) varies, with a period of the input AC voltage by applying the phase angle information to the frequency variation value (see “signal synchronizing with input voltage” in Fig. 11C; see Fig. 12, and see [0066]-[0068]), and determine, as a switching frequency of the switching element, a value obtained by applying the synchronized frequency variation value to a preset fundamental frequency value (as shown in Figs. 8B or 11C, for example, and explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US 2010/0097829) in view of Sagona et al. (US 2013/0088903; “Sagona”).
In re claim 2, Uno discloses the claimed invention as explained above, except for wherein the phase angle detection unit is configured to detect the phase angle information of the input AC voltage by using a dq phase locked loop structure. Whereas Sagona teaches a PFC controller for an active rectifier (Fig. 1) in which phase information of the input AC waveform is detected by a PLL (16, 22; Fig. 2; see [0010]) which utilizes dq transformation ([0011], [0013]) in order to improve the power factor correction and EMI reduction provided by the PFC controller through precise phase angle detection ([0013]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uno by detecting the phase angle information of the input AC voltage by using a dq phase locked loop structure as shown by Sagona in order to improve the power factor correction and EMI reduction provided by the PFC controller through precise phase angle detection.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 3-5, the prior art of record fails to disclose or suggest the apparatus for controlling a power factor correction circuit, in which the phase angle detection unit particularly comprises, “a dq converter configured to convert the input AC voltage into a dq voltage; a proportional-integral controller configured to output an angular velocity value to converge a q-axis voltage of the dq voltage, obtained by conversion in the dq converter, to zero; and an integrator configured to integrate the output of the proportional-integral controller to derive the phase angle information” in combination with all of the remaining elements as required by claim 3.
With respect to claims 6-7, the prior art of record fails to disclose or suggest the apparatus for controlling a power factor correction circuit, in which the frequency determination unit particularly comprises, “a cosine calculation unit configured to calculate a cosine value of the phase angle information; a multiplier configured to multiply the cosine value, obtained by calculation in the cosine calculator, by the frequency variation value; and a summer configured to sum a result of the multiplication by the multiplier and the fundamental frequency value to derive a switching frequency of the switching element” in combination with all of the remaining elements as required by claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of PFC controllers in which the switching frequency is made to vary with the phase angle of the AC input waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838